Citation Nr: 1544369	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-18 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement service connection for a lumbar spine disability.  

3.  Entitlement service connection for a breathing/respiratory disability. 

4.  Entitlement to service connection for a dental condition. 

5.  Entitlement to service connection for a heart disability.   

6.  Entitlement to service connection for a neck disability. 

7.  Entitlement to nonservice-connected pension.

8.  Entitlement to an effective date earlier than May 28, 2014 for the grant of service connection for left knee osteoarthritis meniscal tear.  
9.  Entitlement to an effective date earlier than May 28, 2014 for the grant of service connection for right knee osteoarthritis meniscal tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985.  

This appeal comes from rating decisions of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2015, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Although the Veteran initially filed a claim for entitlement to service connection for PTSD, the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disability to include any and all psychiatric diagnoses shown in the claims file.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

To the extent that the claim for service connection for a dental condition is a claim for compensation it will be handled as part of this appeal.  If the Veteran wishes to file a claim for dental treatment such claim should be filed at his local VA Medical Center, and that matter is not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for PTSD, a lumbar spine disability, a breathing/respiratory disability, a dental condition, a heart disability and a neck disability, and entitlement to an effective date earlier than May 28, 2014 for the grant of service connection for left and right knee osteoarthritis meniscal tear are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not have qualifying active duty service during a recognized period of wartime for VA purposes.


CONCLUSION OF LAW

The criteria are not met for basic eligibility to receive nonservice-connected pension.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2 , 3.3 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

Because the undisputed facts in this case demonstrate that the appellant's s claim is barred by applicable statutory and regulatory provisions, the VCAA does not apply.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.

Analysis  

Pension is a benefit payable by VA to veterans of a period of war who meets the service requirements prescribed in 38 U.S.C.A. § 1521(j) because of a disability, or to survivors of such veterans.  38 U.S.C.A. § 1541(a) ; 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502 , 1521(j); 38 C.F.R. § 3.3(a). 

VA will consider a veteran to be permanently and totally disabled if he or she is a patient in a nursing home for long-term care due to disability, or determined to be disabled for Social Security Administration  purposes.  See 38 U.S.C.A. §1502.  In addition, a disability pension is payable to each veteran who served in the active military, naval, or air service for 90 days or more during a period of war and who is 65 years of age or older.  See 38 U.S.C.A. § 1513.

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).   

Here, the Veteran does not meet the basic service eligibility requirements for receipt of nonservice-connected pension due to the absence of having had active service during a recognized period of war.  Records establish active duty service from February 1982 to February 1985.  This time period falls outside the ambit of recognized wartime service under applicable law and regulations.  He has not contended that he had any other service during a period of war.

The Vietnam era is recognized as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases. 38 C.F.R. § 3.2. 

The next period of recognized wartime service is the Persian Gulf War, which began August 2, 1990, and has been deemed to have continued since then.  See id.  

The Veteran's active duty service does not fall within either of these recognized periods of wartime service.  Accordingly, given that the qualifying active service requirement is not met, the Veteran's claim for basic eligibility to receive nonservice-connected pension is denied.  Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for nonservice-connected pension is denied.


REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disorder, to include PTSD, a lumbar spine disability, a breathing/respiratory disability, a dental condition, a heart disability and a neck disability.  Initially, the Board notes that the Veteran is in receipt of Social Security benefits.  It appears, however, that his medical records and decision relating to the Social Security Administration grant of benefits have not been associated with the claims file.  In light of the above, the Board finds that a remand is necessary to obtain and associate with the claims file any relevant Social Security Administration records and decisions.

The Board also finds that a remand is necessary to afford the Veteran VA examinations in relation to his claims.  To that end, he claims that he started having chest and breathing problems around 1985 or 1986.  He claims that he was told that his respiratory problems may be due to exposure to fumes from military vehicles during service.  He maintains that he started having heart problems around 1986 and that his current problems are related to his service.  According to the Veteran, he was also involved in a tank accident in service.  Although he did not receive any treatment for his back at that time, he claims that his current neck, back and dental problems are related to the inservice accident.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  In light of the lay statements of record, the Board finds that a VA compensation examination(s) is needed for proper adjudication of the above claims.

Lastly, in a January 2015 rating decision, the Veteran was granted entitlement to service connection for left and right knee osteoarthritis meniscal tear.  He was assigned a rating of 20 percent disabling for the left knee and a 10 percent rating for the right knee, effective May 28, 2014.  In June 2015, the Veteran expressed disagreement with the effective date assigned following the grant of service connection.  The Veteran, however, has not been issued a statement of the case on this issue.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the Veteran and request that he provide the full name and address of any medical facility and/or provider (VA or private) from whom he received treatment for his disabilities.  Following receipt of that information, the AOJ should contact all facilities/providers in question, and request that they provide copies of any and all records of treatment provided the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2. Obtain all relevant outstanding Social Security Administration disability records and decisions, and associate them with the claims file.  The AOJ should contact the Social Security Administration for the purpose of obtaining a copy of all decisions and all medical records relied upon in conjunction with the appellant's claim for Social Security Administration disability benefits.

3. A statement of the case must be issued addressing the issues of entitlement to an effective date earlier than May 28, 2014 for the grant of service connection for left and right knee osteoarthritis meniscal tear.  The Veteran and his representative should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.  If a timely substantive appeal is not filed the AOJ should close the appeal.

4. Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current psychiatric disorders.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examiner must specifically acknowledge reviewing all pertinent documents in each of those files.  As to each and every psychiatric disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service.  If PTSD is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to service to include fear of hostile military or terrorist activity.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran. 

5. Schedule the Veteran for a VA examination to address the nature and etiology of his cervical spine and lumbar spine disability.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examiner must specifically acknowledge reviewing all pertinent documents in each of those files.  As to each and every cervical spine and/or lumbar spine disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran to include his claim of an in-service tank accident. 

6. Schedule the Veteran for a VA examination to address the nature and etiology of his respiratory disability.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examiner must specifically acknowledge reviewing all pertinent documents in each of those files.  As to each and every respiratory disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran to include his claim of exposure to fumes in service. 

7. Schedule the Veteran for a VA examination to address the nature and etiology of his heart disability.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examiner must specifically acknowledge reviewing all pertinent documents in each of those files.  As to each and every heart disorder diagnosed at the examination, or diagnosed in the record, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran. 

8. Schedule the Veteran for a VA examination to address the nature and etiology of his dental disability.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examiner must specifically acknowledge reviewing all pertinent documents in each of those files.  The VA examiner should identify the Veteran's current dental disabilities and should specifically indicate whether the Veteran has loss of teeth due to trauma or disease.  The examiner should also render an opinion, based on the entire medical history, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed dental disabilities are a result of an incident in service.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran to include his claim of a tank accident in service. 

9. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

10.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


